     Case 8:20-cv-00100-VAP-KS Document 15 Filed 07/08/20 Page 1 of 1 Page ID #:68




 1
 2
                                                                   JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      GARY KINGSINGER,                  ) NO. SACV 20-0100-VAP (KS)
11                                      )
                   Plaintiff,
12          v.                          )
                                        ) JUDGMENT
13                                      )
      CITY OF HUNTINGTON BEACH, et )
14
      al,                               )
15                                      )
                      Defendants.
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed without prejudice.
22
23    DATED: July 8, 2020
24                                              _____________________________________
25                                                       VIRGINIA A. PHILLIPS
                                                   UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
